DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 06/14/2022, Claim 1 was amended. Claim 1 is presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Omura (US Patent Publication 2013/0205640) in view of Akiba (US Patent Publication 2011/0239519).
a. Regarding claim 1, Omura teaches a fishing line guide, comprising a fixing part 13 [attaching portion 13 [0040]]; a bending part connected with the fixing part [a pair of side support legs 9 and 11 [0040]]; a ring frame 5 connected with the bending part, comprising a protrusion 7 [guide ring 7 [0041]] extending along a direction parallel to an axis of the ring frame and opposite to the fixing part [FIGS. 1, 2(1), 2(2)] and an inner surface of the protrusion is provided with a line guide surface [sliding motion of the fishing line S is affected by a surface nature of the line guide ring 3 [0049]], the protrusion and the line guide surface are integrally formed [the line guide ring of the fishing line is structured such that the hard guide ring made as an independent member is inward fitted to the inner peripheral surface of the hold ring, however, may be constructed by a single member as far as desired strength, hardness and abrasion resistance can be secured [0084]] and drawn from the ring frame in a stamping, stretching and forging manner [As shown in FIG. 1, the fishing line guide 1 is formed integrally to have a frame shape from one plane metal plate material. Firstly, it is stamped out to have a predetermined frame shape in accordance with a press work, is further formed in a predetermined three-dimensional shape by applying a bending work [0040]], and the line guide surface is provided with an arc-shaped edge of an inner bulge [FIG. 1] and is formed without embedding or assembling processes [the line guide ring may be constructed by a single member [0084]]; and a guide ring channel penetrating through the ring frame and allowing a fishing line to pass through [FIG. 1].
	Omura does not specifically teach a surface of the ring frame is coated with a reinforcing layer. Akiba teaches a surface of ring frame 3 is coated with a reinforcing layer [the whole or part of the frame 3 may be coated. For example, to enhance an appearance of the frame or to protect a main body of the frame, painting may be performed, or, metal or ceramics deposition may be performed [0129]] for the purpose of providing a fishing line guide ring frame coated with a reinforcing layer to enhance an appearance of the ring frame or to protect a main body of the ring frame. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide taught by Omura to include a surface of the ring frame coated with a reinforcing layer as taught by Akiba because doing so would have provided a fishing line guide ring frame coated with a reinforcing layer to enhance an appearance of the ring frame or to protect a main body of the ring frame.

Response to Arguments
4.	Applicant’s arguments from the response filed on 06/14/2022, see pages 3-6, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Omura (US Patent Publication 2013/0205640) and Akiba (US Patent Publication 2011/0239519).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643